Citation Nr: 1612999	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-37 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals, status post renal transplant, chronic glomerulonephritis and membranous nephritis with anemia, currently rated as 60 percent disabling.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

In September 2014, the Veteran requested withdrawal of the appeal of any pending issues.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veteran was scheduled for a May 2015 Travel Board hearing at the RO before a Veterans Law Judge.  However, in a written statement received in September 2014, prior to that hearing and promulgation of a Board decision in the appeal, the Veteran notified VA that he wants to withdraw any appeal he has pending.  Additionally, in a March 2016 telephone contact, the Veteran indicated that he is unrepresented in his appeal, and he reiterated his desire to withdraw his appeal and not to have a hearing.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


